DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 12/11/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases "first probe-type connector" [five (5) occurrences] and “first probe-type connector” [three (3) occurrences] render the claims indefinite because the claims include elements not actually disclosed (those encompassed by "type
Regarding claim 2-4 and 6, the phrases "first probe-type connector" and “first probe-type connector” (respectively on some claims) render the claims indefinite because the claims include elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claims unascertainable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Eom et al 2018/0006281.
As to claim 1:
	Eom et al disclose that it is known in the art to make a battery power pack/battery module  comprising first and second power pack/battery cells, first/second connectors respectively connected between them to establish an electrical connection therebetween, and respective charging features (implicitly taught as the secondary battery cells are necessarily recharged) including circuit components and coil/wire components; wherein the first/second power pack/battery cells are connected and stacked onto one another, and each one of the first/second power pack/battery cells has respective first/second housing/enclosures (Abstract; 0011-0015; 0033-0041; 0044-0050; 0051; 0053; CLAIMS 1-4 & 7). Since the present claim fails to define the specific structure and/or structural aspects of the first/second charging unit, it is deemed that the teachings of KKK are sufficient to satisfy applicant’s broadly claimed and structurally undefined first/second charging units. Figures 1-2 and 4-5 show the structure of Eom’s battery pack:

    PNG
    media_image1.png
    459
    379
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    389
    286
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    422
    290
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    441
    305
    media_image4.png
    Greyscale

Thus, the present claim is anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eom et al 2018/0006281 as applied to claim 1 above, and further in view of Sohmshetty et al 2020/0164760.
Eom et al are applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific first/second connectors provided with a magnet.
Sohmshetty et al disclose that it is known in the art to make a battery cell module (Abstract; 0028-0030) comprising stacked batteries 120 wherein the stacking faces of each battery 120 includes the female connector including a magnetic/metal ring surrounding the connector, and the other stacking face of each battery 120 includes the male connector 1202 having magnets 1204 at selected locations around the connector (0119).
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific first/second connectors provided with a magnet of Sohmshetty et al in battery power pack/battery module  of Eom et al as Sohmshetty et al teach that the specifically disclose connector/magnet elements assists in improving mechanical and electrical connection between the batteries and the batteries components as the magnet Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the mobile power pack comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in dependent claim 2. 
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that claims 3-5 are also allowable as they all depend from base/dependent claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727